Title: To James Madison from William Eustis, 14 January 1815
From: Eustis, William
To: Madison, James


        
          
            (private)
            Dear Sir,
            Boston Jan: 14. 1815
          
          I am induced to trouble you at this time by a report that Mr Elbridge Gerry (a good young man & worthy of patronage) has reason to expect a Secretaryship of Legation to a foreign mission, and from a fear lest peradventure the lot might fall on the mission to the Hague.
          Mr G who is my neighbour & to whose family I had proffered and would most cheerfully render any service in my power, called on me, with a letter from his brother Mr Austin, recommending him as a fit person to accompany me abroad. Knowing from general report that his grade of talents gave him no claim, I was surprized at the unbecoming forwardness in those who must have known that he was not qualified to be secretary of the Legation. From delicacy to his feelings I enquired of him whether he was conversant with the French Language, which I considered extremely desireable if not indispensable. He answered modestly in the negative. I then observed to him that from a sense of public duty, as well as a regard to my own accommodation, I should prefer a gentleman having that qualification. He took leave satisfied as I thought that so far as it might depend on me he could not expect the appointment.
          Of the Candidates who had made known their wishes to me, Mr Tillotson appeared to me to be entitled to preference untill within a few days past I understood that Alexander Hill Eveerett Esqr. (Everrett) would willingly accept, altho’ he was too modest to ask for, the appointment. To a delicate mind and manners this gentleman has added, a liberal law education, a knowlege of the French & other foreign languages, a general information and a classical taste rarely equalled, the experience derived from a residence at St Petersburgh as private secretary to Mr John Q. Adams & from a tour thro’ Germany & France. His compositions in his vernacular language have adorned the pages of the Patriot (a newspaper) in reviews of Govr Strongs Speech of the Hartford convention &c. His head & heart (as our friend Mr Gray in the letter which I take the freedom of enclosing) are right, and common fame does justice to both. Without that imposing exterior which dazzles without taking hold, his deportment is of a more solid character, commanding respect: his firmness is evinced in his resistance to the wishes & to the politics of his friends & family who are very respectable.
          The fast day produced at least novelty. It was observed externally with a silence & abstinence from business of every kind which is not usual. Internally, that is in the churches, decency & decorum were not (in any instance within my knowlege) violated. Have our clergy discovered this to

be their true policy? or has a regard to their own characters & to the precepts of the religion they profess triumphed? With perfect respect
          
            William Eustis.
          
        
        
          Since my writing, I have received the enclosed from Mr Everett which I beg to have returned, as the mail has scarcely allowed me time to read it.
        
      